UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4817


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER DARRELL LEDBETTER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:10-cr-00134-HMH-1)


Submitted:   February 18, 2011            Decided:   April 11, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Leesa Washington, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellant Christopher Darrell Ledbetter challenges the

procedural       reasonableness            of    the     sentence          imposed         by   the

district     court    following           his    guilty       plea     to     one     count      of

possession of a firearm by a felon in violation of 18 U.S.C.

§§ 922(g)(1),      924(a)(2)         and     924(e)      (2006).           For     the     reasons

stated below, we affirm his sentence.

            This     court         reviews      a     sentence       for     reasonableness,

applying    an    abuse       of    discretion         standard.            Gall      v.    United

States,    552    U.S.    38,       51    (2007);      see     also    United         States     v.

Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                            Our review requires

appellate consideration of both the procedural and substantive

reasonableness       of   a     sentence.             Gall,    552     U.S.      at      51.     In

determining procedural reasonableness, we consider whether the

district     court    properly           calculated         the   defendant’s            advisory

Guidelines       range,   considered            the    18     U.S.C.       § 3553(a)        (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                          Id.

            Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on

the record an individualized assessment based on the particular

facts of the case before it.”                   United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

This explanation “need not be elaborate or lengthy,” id. at 330,

                                                2
and the district court’s explanation will withstand appellate

scrutiny as long this court has a basis from which to determine

“that [the district court] has considered the parties’ arguments

and     has     a    reasoned       basis     for   exercising      [its]   own      legal

decisionmaking authority.”                  Rita v. United States, 551 U.S. 338,

356 (2007).

              At      his        sentencing     hearing,        Ledbetter   asked     the

district        court       to     impose     his   120-month       sentence    to    run

concurrently to a pending state sentence.                          The district court

then imposed the sentence to be served “consecutively to any

sentence      the     defendant       is    presently    serving”     without     further

comment.        On appeal, Ledbetter only questions the sufficiency of

the   district        court’s        explanation     for    imposing    the     sentence

consecutively.

              Assuming, without deciding, that the district court’s

explanation of the sentence was inadequate, we conclude that any

error was harmless.               See United States v. Booker, 543 U.S. 220,

268 (2005) (noting that appellate courts may apply the plain

error     and       harmless       error     doctrines     in    determining      whether

resentencing is required); Fed. R. Crim. P. 52(a) (stating that

an appellate court may disregard any error that does not affect

substantial rights).               A district court may impose a consecutive

sentence when “multiple terms of imprisonment are imposed on a

defendant at the same time” or when the “defendant . . . is

                                               3
already subject to an undischarged term of imprisonment . . . .”

18 U.S.C. § 3584 (2006).              Here, the district court imposed a

sentence     “consecutive       to    any       sentence   [Ledbetter]      is     now

serving.”       The    record    in     this      case,    however,      establishes

Ledbetter was not then serving a sentence as of the date the

district court imposed judgment; instead, he was only being held

in   state   custody    “for     some       pending   charges.”          (J.A.    39).

Because those charges had not yet been adjudicated, Ledbetter

was not yet serving an undischarged term of imprisonment.                        Thus,

the district court’s pronouncement of a consecutive sentence was

of no effect and did not infringe Ledbetter’s rights.                           See 18

U.S.C. § 3584.

             Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral     argument        because    the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            4